Contact:Lily Outerbridge Investor Relations (441) 298-0760 PLATINUM UNDERWRITERS HOLDINGS, LTD.REPORTS FINANCIAL RESULTS FOR THE THIRD QUARTER AND NINE MONTHS ENDED SEPTEMBER 30, 2007 HAMILTON, BERMUDA, October 23, 2007 – Platinum Underwriters Holdings, Ltd. (NYSE: PTP) today reported net income of $91.3 million, or $1.37 per diluted common share, for the quarter ended September 30, 2007.The results for the quarter include net premiums earned of $290.3 million, a decrease of 14.5% from the same quarter last year, net favorable development of $13.4 million, compared with net favorable development of $20.0 million for the same quarter last year, and net investment income of $54.3 million, an increase of 12.4% from the same quarter last year. Michael D. Price, Chief Executive Officer, commented, “Our excellent overall result for the quarter reflected solid current period underwriting margins, growing investment income, and favorable prior period reserve development.Our book value per share increased 13.3% from December 31, 2006 to $32.09, and reflects share repurchases in the quarter of $104.4 million at an average price of $33.69.” Mr. Price added, “Plentiful reinsurance capacity resulting from historically good market conditions and light catastrophe losses in combination with some companies’ drive for growth and diversification will likely put downward pressure on reinsurance rates across nearly all lines and geographies.However, given the significant asset base we have developed over the past five years and with our focus on underwriting for profitability, we believe that our prospects for continuing to build book value per share are strong in 2008 and beyond.” Results for the quarter ended September 30, 2007 were summarized as follows: ·Net income was $91.3 million or $1.37 per diluted common share. ·Net premiums written were $292.1 million and net premiums earned were $290.3 million. ·GAAP combined ratio was 81.3%. ·Net investment income was $54.3 million. Results for the quarter ended September 30, 2007 compared to the quarter ended September 30, 2006 were summarized as follows: · Net income increased $6.4 million (or 7.5%). · Net premiums written decreased $5.9 million (or 2.0%) and net premiums earned decreased $49.3 million (or 14.5%). · GAAP combined ratio decreased 3.1 percentage points. · Net investment income increased $6.0 million (or 12.4%). Net premiums written for Platinum’s Property and Marine, Casualty and Finite Risk segments for the quarter ended September 30, 2007 were $142.5 million, $141.2 million and $8.4 million, respectively, representing 48.8%, 48.3% and 2.9%, respectively, of the total net premiums written. Combined ratios for these segments were 57.6%, 98.8% and 125.5%, respectively, for the quarter. Compared to the quarter ended September 30, 2006, net premiums written increased by $59.5 million (or 71.7%) in the Property and Marine segment and decreased by $61.1 million (or 30.2%) and $4.3 million (or 34.0%) in the Casualty and Finite Risk segments, respectively. Results for the nine months ended September 30, 2007 were summarized as follows: ·Net income was $254.8 million or $3.79 per diluted common share. ·Net premiums written were $878.8 million and net premiums earned were $871.1 million. ·GAAP combined ratio was 83.0%. ·Net investment income was $160.7 million. Results for the nine months ended September 30, 2007 compared to the nine months ended September 30, 2006 were summarized as follows: · Net income increased $11.1 million (or 4.5%). · Net premiums written decreased $22.3 million (or 2.5%) and net premiums earned decreased $149.9 million (or 14.7%). · GAAP combined ratio decreased 1.4 percentage points. · Net investment income increased $23.5 million (or 17.1%). Net premiums written for Platinum’s Property and Marine, Casualty and Finite Risk segments for the nine months ended September 30, 2007 were $399.4 million, $456.0 million, and $23.4 million, respectively, representing 45.5%, 51.9% and 2.6%, respectively, of the total net premiums written.Combined ratios for these segments were 62.4%, 99.1% and 86.1%, respectively, for the nine months ended September 30, 2007.Compared to the nine months ended September 30, 2006, net premiums written increased $65.5 million (or 19.6%) in the Property and Marine segment and decreased $128.0 million (or 21.9%) in the Casualty segment.Compared to the nine months ended September 30, 2006, net premiums written increased $40.2 million in the Finite Risk segment, primarily due to the termination of two quota share contacts in the nine months ended September 30, 2006.As previously disclosed, one of these contracts was terminated on a cut-off basis, which resulted in the return of approximately $56.6 million of previously written but unearned premium. Total assets were $5.2 billion as of September 30, 2007, an increase of $106.6 million (or 2.1%) from $5.1 billion as of December 31, 2006.Cash, cash equivalents and fixed maturity investments were $4.4 billion as of September 30, 2007, an increase of $178.3 million (or 4.2%) from $4.2 billion as of December 31, 2006. Shareholders’ equity was $2.0 billion as of September 30, 2007, an increase of $145.6 million (or 7.8%) from December 31, 2006.Book value per common share was $32.09 as of September 30, 2007 based on 57.2 million common shares outstanding, an increase of $3.76 (or 13.3%) from $28.33 based on 59.7 million common shares outstanding as of December 31, 2006. Financial Supplement Platinum has posted a financial supplement on the Financial Reports page of the Investor Relations section of its website (Financial Supplement).The financial supplement provides additional detail regarding the financial performance of Platinum and its business segments. Teleconference Platinum will host a teleconference to discuss its financial results on Wednesday, October 24, 2007 at 8:00 a.m. Eastern time.The call can be accessed by dialing 800-289-0528 (US callers) or 913-981-5522 (international callers) or in a listen-only mode via the Investor Relations section of Platinum’s website at www.platinumre.com.Those who intend to participate in the teleconference should register at least ten minutes in advance to ensure access to the call. The teleconference will be recorded and a replay will be available from 11:00 a.m. Eastern time on Wednesday, October 24, 2007 until midnight Eastern time on Wednesday, October 31, 2007.To access the replay by telephone, dial 888-203-1112 (US callers) or 719-457-0820 (international callers) and specify passcode: 6445863.The teleconference will also be archived on the Investor Relations section of Platinum’s website at www.platinumre.com for the same period of time. Non-GAAP Financial Measures In presenting the Company's results, management has included and discussed certain schedules containing financial measures that are not calculated under standards or rules that comprise accounting principles generally accepted in the United States (GAAP). Such measures, including segment underwriting income (or loss) and related underwriting ratios are referred to as non-GAAP. These non-GAAP measures may be defined or calculated differently by other companies. Management believes these measures, which are used to monitor the results of operations, allow for a more complete understanding of the underlying business. These measures should not be viewed as a substitute for those determined in accordance with GAAP. A reconciliation of such measures to the most comparable GAAP figures such as income before income tax expense and total shareholders’ equity is presented in the attached financial information in accordance with Regulation G. About Platinum Platinum Underwriters Holdings, Ltd. (NYSE: PTP) is a leading provider of property, casualty and finite risk reinsurance coverages, through reinsurance intermediaries, to a diverse clientele on a worldwide basis.Platinum operates through its principal subsidiaries in Bermuda and the United States.The Company has a financial strength rating of A (Excellent) from A.M. Best Company, Inc.For further information, please visit Platinum’s website at www.platinumre.com. Safe Harbor Statement Regarding Forward-Looking Statements Management believes certain statements in this press release may constitute "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking statements include all statements that do not relate solely to historical or current facts, and can be identified by the use of words such as "may," "should," "estimate," "expect," "anticipate," "intend," "believe," "predict," "potential," or words of similar import.Forward-looking statements are necessarily based on estimates and assumptions that are inherently subject to significant business, economic and competitive uncertainties and risks, many of which are subject to change.These uncertainties and risks include, but are not limited to, conducting operations in a competitive environment; our ability to maintain our A.M. Best Company, Inc. rating; significant weather-related or other natural or man-made disasters over which the Company has no control; the effectiveness of our loss limitation methods and pricing models; the adequacy of the Company's liability for unpaid losses and loss adjustment expenses; the availability of retrocessional reinsurance on acceptable terms; our ability to maintain our business relationships with reinsurance brokers; general political and economic conditions, including the effects of civil unrest, acts of terrorism, war or a prolonged U.S. or global economic downturn or recession; the cyclicality of the property and casualty reinsurance business; market volatility and interest rate and currency exchange rate fluctuation; tax, regulatory or legal restrictions or limitations applicable to the Company or the property and casualty reinsurance business generally; and changes in the Company's plans, strategies, objectives, expectations or intentions, which may happen at any time at the Company's discretion.As a consequence, current plans, anticipated actions and future financial condition and results may differ from those expressed in any forward-looking statements made by or on behalf of the Company.Additionally, forward-looking statements speak only as of the date they are made, and we undertake no obligationto release publicly the results of any future revisions or updates we may make to forward-looking statements to reflect new information or circumstances after the date hereof or to reflect the occurrence of future events. ### Platinum Underwriters Holdings, Ltd. Consolidated Statements of Operations and Comprehensive Income (Unaudited) For the Three and Nine Months Ended September 30, 2007 and 2006 (amounts in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Revenue Net premiums earned $ 290,310 339,609 871,076 $ 1,020,975 Net investment income 54,283 48,302 160,666 137,165 Net realized gains (losses) on investments (864 ) (57 ) (2,521 ) 22 Other income (expense) (659 ) 1,714 (3,645 ) (1,927 ) Total revenue 343,070 389,568 1,025,576 1,156,235 Expenses Net losses and LAE 163,923 191,428 510,267 585,666 Net acquisition expenses 51,445 74,994 156,392 220,285 Other underwriting expenses 20,757 20,063 56,153 55,064 Corporate expenses 7,404 5,285 21,322 16,664 Net foreign currency exchange (gains) losses (1,429 ) 228 (2,887 ) (461 ) Interest expense 5,457 5,452 16,368 16,352 Total expenses 247,557 297,450 757,615 893,570 Income before income tax expense 95,513 92,118 267,961 262,665 Income tax expense 4,210 7,195 13,175 18,958 Net income 91,303 84,923 254,786 243,707 Preferred dividends 2,602 2,602 7,806 7,780 Net income attributable to common shareholders $ 88,701 82,321 246,980 $ 235,927 Basic Weighted average common shares outstanding 58,946 59,537 59,572 59,287 Basic earnings per common share $ 1.50 1.38 4.15 $ 3.98 Diluted Adjusted weighted average common shares outstanding 66,710 66,520 67,294 66,273 Diluted earnings per common share $ 1.37 1.28 3.79 $ 3.68 Comprehensive income Net income $ 91,303 84,923 254,786 $ 243,707 Other comprehensive income (loss), net of deferred taxes 23,719 53,941 178 (5,779 ) Comprehensive income $ 115,022 138,864 254,964 $ 237,928 Platinum Underwriters Holdings, Ltd. Condensed Consolidated Balance Sheets As of September 30, 2007 and December 31, 2006 (amounts in thousands, except per share amounts) September 30, 2007 December 31, 2006 (Unaudited) Assets Investments $ 3,602,120 $ 3,350,162 Cash, cash equivalents and short-term investments 805,132 878,775 Reinsurance premiums receivable 299,295 377,183 Accrued investment income 33,917 32,682 Reinsurance balances (prepaid and recoverable) 43,340 67,636 Deferred acquisition costs 82,602 82,610 Funds held by ceding companies 165,495 238,499 Other assets 168,279 66,020 Total assets $ 5,200,180 $ 5,093,567 Liabilities Unpaid losses and loss adjustment expenses $ 2,363,274 $ 2,368,482 Unearned premiums 358,915 349,792 Debt obligations 292,840 292,840 Commissions payable 105,725 140,835 Other liabilities 75,740 83,557 Total liabilities 3,196,494 3,235,506 Total shareholders' equity 2,003,686 1,858,061 Total liabilities and shareholders' equity $ 5,200,180 $ 5,093,567 Book value per common share(a) $ 32.09 $ 28.33 (a) Book value per common share is determined by dividing shareholders' equity, excluding capital attributable to preferred shares, by actual common shares outstanding including unvested restricted common shares.Unvested restricted common shares were as follows: September 30, 2007 - 62,053; December 31, 2006 -86,937 Platinum Underwriters Holdings, Ltd. Segment Reporting For the Three Months Ended September 30, 2007 and 2006 ($ in thousands) Three Months Ended September 30, 2007 (Unaudited) Segment underwriting results Property and Marine Casualty Finite Risk Total Net premiums written $ 142,549 141,214 8,369 $ 292,132 Net premiums earned 128,380 153,938 7,992 290,310 Net losses and LAE 43,396 110,365 10,162 163,923 Net acquisition expenses 18,549 33,403 (507 ) 51,445 Other underwriting expenses 12,086 8,304 367 20,757 Total underwriting expenses 74,031 152,072 10,022 236,125 Segment underwriting income (loss) $ 54,349 1,866 (2,030 ) 54,185 Net investment income 54,283 Net realized losses on investments (864 ) Net foreign currency exchange gains 1,429 Other expense (659 ) Corporate expenses not allocated to segments (7,404 ) Interest expense (5,457 ) Income before income tax expense $ 95,513 GAAP underwriting ratios: Loss and LAE 33.8 % 71.7 % 127.2 % 56.5 % Acquisition expense 14.4 % 21.7 % (6.3 %) 17.7 % Other underwriting expense 9.4 % 5.4 % 4.6 % 7.1 % Combined 57.6 % 98.8 % 125.5 % 81.3 % Three Months Ended September 30, 2006 (Unaudited) Segment underwriting results Net premiums written $ 83,018 202,302 12,680 $ 298,000 Net premiums earned 97,686 214,427 27,496 339,609 Net losses and LAE 17,181 149,698 24,549 191,428 Net acquisition expenses 14,895 54,503 5,596 74,994 Other underwriting expenses 8,608 9,464 1,991 20,063 Total underwriting expenses 40,684 213,665 32,136 286,485 Segment underwriting income (loss) $ 57,002 762 (4,640 ) 53,124 Net investment income 48,302 Net realized losses on investments (57 ) Net foreign currency exchange losses (228 ) Other income 1,714 Corporate expenses not allocated to segments (5,285 ) Interest expense (5,452 ) Income before income tax expense $ 92,118 GAAP underwriting ratios: Loss and LAE 17.6 % 69.8 % 89.3 % 56.4 % Acquisition expense 15.2 % 25.4 % 20.4 % 22.1 % Other underwriting expense 8.8 % 4.4 % 7.2 % 5.9 % Combined 41.6 % 99.6 % 116.9 % 84.4 % The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned. Platinum Underwriters Holdings, Ltd. Segment Reporting For the Nine Months Ended September 30, 2007 and 2006 ($ in thousands) Nine Months Ended September 30, 2007 (Unaudited) Segment underwriting results Property and Marine Casualty Finite Risk Total Net premiums written $ 399,429 455,945 23,398 $ 878,772 Net premiums earned 373,226 471,802 26,048 871,076 Net losses and LAE 149,265 340,740 20,262 510,267 Net acquisition expenses 50,748 105,499 145 156,392 Other underwriting expenses 32,696 21,463 1,994 56,153 Total underwriting expenses 232,709 467,702 22,401 722,812 Segment underwriting income (loss) $ 140,517 4,100 3,647 148,264 Net investment income 160,666 Net realized losses on investments (2,521 ) Net foreign currency exchange gains 2,887 Other expense (3,645 ) Corporate expenses not allocated to segments (21,322 ) Interest expense (16,368 ) Income before income tax expense $ 267,961 GAAP underwriting ratios: Loss and LAE 40.0 % 72.2 % 77.8 % 58.6 % Acquisition expense 13.6 % 22.4 % 0.6 % 18.0 % Other underwriting expense 8.8 % 4.5 % 7.7 % 6.4 % Combined 62.4 % 99.1 % 86.1 % 83.0 % Nine Months Ended September 30, 2006 (Unaudited) Segment underwriting results Net premiums written $ 333,906 583,950 (16,816 ) $ 901,040 Net premiums earned 342,322 573,168 105,485 1,020,975 Net losses and LAE 104,876 394,087 86,703 585,666 Net acquisition expenses 55,783 141,025 23,477 220,285 Other underwriting expenses 27,642 23,487 3,935 55,064 Total underwriting expenses 188,301 558,599 114,115 861,015 Segment underwriting income $ 154,021 14,569 (8,630 ) 159,960 Net investment income 137,165 Net realized gains on investments 22 Net foreign currency exchange gains 461 Other expense (1,927 ) Corporate expenses not allocated to segments (16,664 ) Interest expense (16,352 ) Income before income tax expense $ 262,665 GAAP underwriting ratios: Loss and LAE 30.6 % 68.8 % 82.2 % 57.4 % Acquisition expense 16.3 % 24.6 % 22.3 % 21.6 % Other underwriting expense 8.1 % 4.1 % 3.7 % 5.4 % Combined 55.0 % 97.5 % 108.2 % 84.4 % The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned.
